Citation Nr: 0321794	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-17 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 18, 1996 to October 18, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied service connection for 
service connection for impairment of the acromioclavicular 
joint, left shoulder, based upon aggravation.  The claimant 
and a witness appeared and offered testimony in support of 
his claims at a hearing held in October 1997 before an RO 
Hearing Officer.

All relevant evidence necessary for an equitable disposition 
of the instant appeal has been obtained by the RO, and that 
VA's duty to assist has been met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private medical evidence identified by the claimant.  He has 
been afforded a VA orthopedic examination in November 1996, 
and he has submitted medical reports from his own physicians, 
most recently in February 1997.  Further efforts by the RO to 
obtain additional service medical records from the National 
Personnel Records Center, the 59th Medical Wing, Department 
of the Air Force, and from Wilford Hall Medical Center have 
been unavailing.  The RO has afforded the claimant a hearing 
before an RO Hearing Officer in October 1997, and he has 
declined a hearing before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Competent and contemporaneous medical evidence clearly 
and unmistakably establishes that the claimant sustained a 
left shoulder acromioclavicular (AC) joint separation prior 
to service entry.  

3.  The veteran's pre-existing left AC joint separation 
increased in severity beyond the natural progress of the 
condition while the veteran was in service.


CONCLUSION OF LAW

The veteran's pre-existing left shoulder AC joint separation 
was aggravated in service, and the grant of service 
connection is warranted for left AC joint separation 
residuals.  38 U.S.C.A. §§ 1131, 1153 (West 2000); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.306 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A medical pre-screening examination of the claimant, dated 
March 7, 1996, shows that the claimant denied any history of 
painful or "trick" joints or impairment of movement in any 
joint, and denied impaired use of the arms.  A report of 
medical history completed by the claimant at the time of his 
service entrance examination on March 13, 1996, shows that he 
denied ever having any disease or injury other than as noted, 
denied that he had ever been advised to have any surgical 
operations, denied any bone, joint or other deformity, and 
denied any history of painful or "trick" shoulder.  His 
report of service entrance examination, conducted on March 
13, 1996, showed no abnormalities of the upper extremities or 
musculoskeletal system.  He entered active service on 
September 18, 1996.  On September 21, 1996, while undergoing 
basic training, he was seen at the 59th Medical Wing, Wilford 
Hall Medical Center, and given a four-day temporary duty 
restriction from running, push-ups and sit-ups.  He was seen 
in the orthopedic clinic on September 22, 1996, with an 
assessment of left shoulder pain, and gave a history of a 
remote shoulder injury.  The assessment was left shoulder 
pain, possible strain or sprain, and he was given a two-day 
restriction from push-ups or pull-ups.  On September 26, 
1996, the claimant stated that there was no medical 
information he did not provide his recruiter or the pre-
service medical examiner, and denied that he was advised to 
withhold any medical information during his enlistment 
process.  The service medical records show that on September 
27, 1994, the claimant was assigned to medical hold because 
of a left shoulder subluxation, with restriction of physical 
conditioning, drill, marching, or lifting over 5 pounds, and 
was provided a sling for his left arm.  

On October 1, 1996, the claimant was seen at Wilford Hall 
Medical Center orthopedic clinic and was noted to have been 
placed on medical hold during the 1st week of basic training 
because of a history of left shoulder pain with a left 
acromioclavicular (AC) injury in a football game 1 year 
previously, now with recurrent symptoms of the AC joint 
following exercise, including tenderness to palpation over 
the left AC joint, with slightly decreased motion in the left 
shoulder.  Forward flexion was to 90 degrees, with pain, 
external rotation was to 35 degrees with pain, and internal 
rotation to the L-1 vertebrae with pain.  There was no motor, 
sensory or reflex deficit, and X-rays of the left shoulder 
were normal.  The diagnosis was left shoulder AC joint 
injury, and it was recommended that he be referred for a 
Medical Board discharge for a condition, which existed prior 
to service entry.  He was to receive left shoulder range of 
motion and strengthening exercises.  On October 4, 1996, the 
claimant was noted to have AC joint disease, existed prior to 
service entry, and was found to have an AC joint separation.  
His restriction prohibiting duties requiring the use of his 
left arm was extended through the month of October 1996, and 
he was referred for Medical Board proceedings because of a 
left shoulder injury, which existed prior to service entry 
and was interfering with his training.  

A Narrative Summary prepared for Medical Board proceedings on 
October 4, 1996, showed that the claimant had completed a 
total of 5 days Basic Military Training; that he had injured 
his left shoulder in a football game a year earlier; that he 
had been seen by a physician and had been in physical therapy 
for approximately two months; that he had been told that his 
shoulder would never recover unless he had surgery; and that 
after rest and physical therapy, he had been able to perform 
most of the normal functions of daily living.  When asked to 
state why he did not report that injury on the medical 
examination for service entrance, he asserted that his 
recruiter told him not to.  While in Basic Training, the 
claimant was unable to do his initial physical training, 
which included push-ups and sit-ups, and was referred to 
orthopedics. 

Examination at the orthopedic clinic disclosed marked 
tenderness to palpation over the left AC joint, and slightly 
decreased motion in the left shoulder.  Forward flexion was 
to 90 degrees, with pain, external rotation was to 35 degrees 
with pain, and internal rotation to the L-1 vertebrae with 
pain.  There was no motor, sensory or reflex deficit, and X-
rays of the left shoulder were normal.  The final diagnosis 
was old AC joint injury of left shoulder interfering with 
training.  The reporting service physician stated that the 
claimant's old AC joint injury of the left shoulder existed 
prior to service entry and was not permanently aggravated 
during active service beyond the normal progression of that 
condition.  He recommended that the claimant be granted an 
entry-level separation for the pre-existing condition of left 
AC joint injury.  A Medical Board Report, dated October 8, 
1996, determined that the claimant had an old AC joint injury 
of the left shoulder interfering with training; that such 
condition existed prior to service entry; that such was not 
incurred during active service, but existed prior to service; 
and that such was not aggravated by service.  He was returned 
to duty for action under other directives.  He was given an 
uncharacterized entry-level discharge on October 18, 1996 
pursuant to AFI 36-3208, Failed Medical/Physical Procurement 
Standards.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received on October 
20, 1996, sought service connection for an AC joint 
separation of his left shoulder.  He reported no preservice 
or post-service treatment for that condition.  

A report of VA orthopedic examination, conducted in November 
1996, cited the veteran's complaint of weakness in the left 
shoulder, left shoulder pain on lifting or on prolonged 
standing, and difficulty in reaching overhead.  The 
examination report showed that the claimant, who was right-
handed, reported a history of a left AC joint separation 
while playing football two years previously, and was treated 
with sling immobilization, pain medication and physical 
therapy.  He related that the symptoms resolved in about two 
months, and he returned to playing football.  He further 
asserted that he had no further trouble until his first day 
of physical conditioning activities during his first week of 
service, when he was doing sit-ups and complained of pain in 
his left shoulder and left lower neck and inability to move 
the left arm or neck due to pain.  He was taken to the 
hospital and seen by a physician who ordered X-rays, 
prescribed pain medication, and placed him in a sling.  He 
was later told that he had an AC joint separation and seen by 
an orthopedic surgeon who recommended discharge.  The 
claimant was subsequently discharged, and had not seen a 
physician since, but planned to see a private orthopedic 
surgeon.  Since service discharge, the claimant related that 
he had been working full-time doing telephone work for a 
collections agency.  

The VA examination revealed that the claimant complained of 
tenderness to palpation over the left upper trapezius and 
over the left AC joint.  Flexion and abduction of the left 
shoulder were both performed to 100 degrees, and there was 
full extension, adduction, and internal and external rotation 
at both shoulders.  Drop sign was negative, and there was no 
swelling, warmth, color changes, or crepitus noted.  The 
diagnosis was history of AC joint separation two years ago 
with recurrence in late September 1996.  

A rating decision of January 1997 denied service connection 
for impairment of the acromioclavicular joint, left shoulder, 
on a direct basis or based upon aggravation.  The claimant 
and his representative were notified of that determination 
and of his right to appeal by RO letter of January 9, 1997, 
with a copy of the rating decision.  The claimant filed a 
timely Notice of Disagreement, and was provided a Statement 
of the Case.  In his Substantive Appeal (VA Form 9), the 
claimant specified that he was appealing the denial of his 
claim for service connection for impairment of the 
acromioclavicular joint, left shoulder, based upon 
aggravation, and requested a personal hearing before an RO 
Hearing Officer.  

The claimant and a witness appeared and offered testimony in 
support of his claim at a hearing held in October 1997 before 
an RO Hearing Officer.  The claimant's representative 
asserted that the had suffered a left shoulder injury in high 
school; that, subsequently, the claimant ran track and played 
football without incident; and that his left shoulder passed 
his service entrance examination.  The claimant testified 
that when he was a senior in high school, he went to see the 
recruiter at his office; that he informed the recruiter that 
he had sustained a left shoulder injury while in high school; 
that he responded in the negative to an inquiry as to whether 
he still had that problem; that the recruiter told him to 
ignore it; that while on active duty, he hurt his left 
shoulder while in a competition to do the most sit-ups; that 
he was sent to the Wilford Hall Hospital at Lackland Air 
Force Base, San Antonio, where he was examined, X-rayed, and 
given pain medication, but did not undergo magnetic resonance 
imaging (MRI); and that he was told that he had an AC joint 
separation; that he was returned to regular duty for about a 
week after he hurt his shoulder; that he returned with 
complaints of pain and was given medication; that he was sent 
to another physician for a medical opinion; that that 
physician diagnosed a condition which existed prior to 
service entry; that he appeared before a Medical Board prior 
to service separation, and was informed that he was being 
separated for an AC joint separation; and that he had 
received no private or VA medical treatment for a left 
shoulder condition since service separation.  The claimant 
further testified that no one told him that he was being 
separated from service due to a preexisting left shoulder 
condition; that he was not afforded an MRI during his VA 
orthopedic examination; that he lost a job as a waiter when 
he dropped a tray; that his left shoulder pain radiates to 
his right shoulder, but not into his biceps muscle; that the 
physician who treated him for his initial left shoulder 
injury cleared him to play football; and that he also treated 
him as necessary up until the time of service entry 
[Transcript, pages 21-22]. 

The claimant further testified that when he underwent his 
service entrance examination, he told the examining physician 
about his injury to the left shoulder injury; that while in 
basic training, he did sit-ups rapidly on a concrete surface; 
that he had excruciating pain in his left shoulder and his 
left arm wouldn't move, but was hanging; that following 
separation, he got a job as a waiter, but was unable to stand 
for a long time and dropped a tray, and therefore was unable 
to hold a job; that he currently holds an office job; that he 
consistently experiences pain; and that he once wanted to be 
a police officer and hoped to be a military policeman while 
in the Air Force.  The record shows that on VA examination in 
November 27, 1996, the claimant related that since service 
discharge, he had been working full-time doing telephone work 
for a collections agency.  

The claimant's father confirmed the claimant's playing 
football and running track in high school; and indicated that 
he was unaware of any problems the claimant experienced while 
running track and playing football during his senior year or 
prior to service entry.  A transcript of the testimony is of 
record.

Following his testimony, the claimant submitted a copy of a 
September 12, 1994, Accident Report Form from the Washington 
Branch Public Schools, signed by Varsity Football Coach, R.V.   
According to this report, on September 9, 1994, the claimant 
sustained an injury to his left shoulder in a passing drill 
during varsity football practice, and he was treated with an 
ice pack and sent to the emergency room.

According to an October 21, 1994, letter signed by the school 
nurse, P.J.A, RN, and the football coach, a review of the 
records showed that the claimant had sustained a left 
shoulder injury on September 9, 1994 and had been seen by 
Sound Medical Center on September 11, 1994, and referred to 
an orthopedist.  It was noted that on September 14, 1994, he 
had been seen by Dr. P.M.R., an orthopedist, who recommended 
3-4 weeks rest and extra padding to his shoulder while 
playing football.  The October 1994 letter further reflects 
that the claimant was then re-certified and resumed playing 
football; that the claimant underwent a complete physical on 
May 5, 1995, which was within normal limits; and that the 
claimant played football that season without incident.  

In December 1997, the RO requested any additional service 
medical records of the claimant from the National Personnel 
Records Center (NPRC).  The only documents received were 
duplicate copies of his report of medical history and report 
of service entrance examination, and a copy of a Trainee 
Temporary Duty Restriction showing that he complained on left 
shoulder pain on September 22, 1996, and was prohibited from 
doing sit-ups, push-ups, or pull-ups.  In December 1997, the 
RO requested any additional hospital or medical treatment 
records from Wilford Hall Medical Center, but received a 
response that no inpatient admission was on file, and that no 
additional treatment records were available.  

A September 14, 1994, letter from Dr. P.M.R., a private 
orthopedist, noted that while playing football on September 
9, 1994, the claimant was struck from behind, landing on his 
non-dominant left shoulder, with some site tenderness but not 
much swelling at the left AC joint; a full passive range of 
motion of the left shoulder, with no other significant 
findings.  The active range of left shoulder motion was not 
provided.  X-rays were essentially normal, and the clinical 
picture suggested a contusion, possibly a Grade I left AC 
joint separation, which, he noted, was a painful but 
insignificant orthopedic injury, and that the claimant should 
pursue his regular activity as tolerated, even returning to 
football.  The reporting private orthopedist stated that he 
had explained the natural history to the injury to the 
claimant and his mother, and advised a follow-up in two 
weeks.  

An undated document, described as the claimant's "high 
school medical history prior to military service," refers to 
a left AC joint separation in September 1994.  The document 
also refers to X-rays of the claimant's left shoulder on 
September 9, 1994, showed the bony structures to be intact, 
with no recent fracture or dislocation, normal 
mineralization, and unremarkable adjacent soft tissues.  

A Report of Compensation Information, completed by the 
claimant in February 1997, shows that the claimant offered a 
history of dislocating his AC joint due to a football injury 
about three years ago; that he went to a specialist and was 
put in an arm sling and on pain medications; that his 
shoulder healed and he ran track; that he reaggravated it in 
the Air Force and was discharged in October 1996; and that it 
has recently been bothering him and he can't do any physical 
labor.  

A February 10, 1997, letter from Moriches Medical Care, P.C. 
(Dr. M.A.S.), a private physician, indicates that the 
claimant was seen with complaints of an injury to his left 
shoulder.  According to the February 1997 letter, the 
claimant injured his left shoulder while doing exercises in 
Air Force boot camp on September 18, 1996.  The claimant 
complained of severe pain in the whole shoulder with any 
physical labor, and inability to carry a tray or stand in one 
place, which caused him an early medical discharge from the 
Air Force.  It was noted that the claimant has a medical 
history of injuring his shoulder in 1993 while playing 
football; that he went to recuperation treatment before 
returning to football and lifting weights; and that he had no 
problems with his shoulder since.  Examination disclosed a 5-
degree decrease in adduction, with slight pain in the post 
shoulder area on range of motion against resistance, but no 
evidence of crepitus.  The impression was right shoulder 
strain/sprain - correlation of old injury doubted.  The 
claimant was prescribed Cataflam and Soma 3 times daily, with 
warm soaks.  Treatment notes submitted with that letter 
provided the same data, but indicated that the above 
examination was done on February 11, 1997.  


II. Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2002).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition for which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be established or reopened on the basis of § 3.303(b) if the 
condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, and disclose that the claimant 
sustained a preservice left shoulder AC joint separation on 
September 9, 1994, and that he failed to report that 
preexisting injury at the time he completed his Medical 
Prescreening Form on March 7, 1996, but, instead, denied any 
history of painful or "trick" joints or impairment of 
movement in any joint, and denied impaired use of the arms.  
In addition, he failed to report that injury on a report of 
medical history completed by the claimant at the time of his 
service entrance examination on March 13, 1996; rather, he 
denied ever having any disease or injury other than as noted, 
denied that he had ever been advised to have any surgical 
operations, denied any bone, joint or other deformity, and 
denied any history of painful or "trick" shoulder.  His 
report of service entrance examination, conducted on March 
13, 1996, showed no abnormalities of the upper extremities or 
musculoskeletal system.  He entered active service on 
September 18, 1996.

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection, as frequently there is 
medical evidence in the form of a nexus opinion both for and 
against the claim.  And it is not error for the Board to 
favor one competent medical expert over another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

Self-interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991) An appellant's sworn 
statement, then, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The VA may not ignore the appellant's sworn 
testimony simply because he is an interested party.  Smith, 
id., at 147, 148;  Cartwright, id., at 24, 25.  Credibility 
is a factual determination going to the probative value of 
the evidence, and is made after the evidence is admitted.  
Layno v. Brown,  6 Vet. App. 465, 469-70 (1994).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. §§ 
1111, 1137 (West 2000); 38 C.F.R. § 3.304(b) (2002).

Governing law and regulations provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111, 1137 (West 2000).  In 
Akins v. Derwinski,  1 Vet. App. 228, 232 (1991), (service 
connection for enucleated eye due to aggravation), the Court 
stated that once the presumption of soundness is in place, 
the burden shifted to VA to offer clear and unmistakable 
evidence to rebut the presumption of service connection, and 
that in the case of aggravation of a preexisting condition, 
VA must point to a specific finding that the increase in 
disability was due to the natural progress of the condition.  

The record in this case, including the September 1994 
Accident Report from the claimant's high school coach, the 
undated school medical report, and the October 1997 letter 
from the claimant's school nurse and coach shows that the 
claimant sustained a left shoulder injury on September 9, 
1994.  The claimant's physical examination by Dr. P.M.R. on 
September 14, 1994, confirmed that accidental injury to the 
left shoulder, and showed site tenderness at the left AC 
joint, a full passive range of motion of the left shoulder, 
and essentially normal X-rays which were suggestive of a 
contusion, possible Grade I left AC joint separation, and 
were described as a painful but insignificant orthopedic 
injury.  At his personal hearing held in October 28, 1997, 
the claimant offered sworn testimony that this physician 
treated him for his initial left shoulder injury and cleared 
him to play football; and that he also treated him as 
necessary up until the time of service entry. 

This body of evidence, including the veteran's own 
assertions, clearly and unmistakably shows that the veteran 
had a left shoulder AC joint injury before service.  Thus, 
the presumption of soundness with regard to the veteran's 
left should disability is rebutted.  The question that must 
be resolved, accordingly, is whether the pre-existing left 
shoulder disability was aggravated in service.  To resolve 
that question, it is necessary to consider whether there was 
an increase in the severity of the left shoulder disability 
that was beyond the natural progress of the disorder.

In this case, some of the medical evidence, particularly the 
service medical board reports, tends to support a finding 
that in service the veteran had no more than a temporary 
flare-up of a pre-existing left shoulder disability.  
However, the pre-service records, especially those from the 
veteran's high school, are highly persuasive in showing the 
left AC joint separation was of very limited significance 
after the veteran recovered from his initial injury in high 
school.  These records show, for example, that the veteran 
was able to resume high school athletics after a period of 
treatment.  At the time of the high school injury, a 
physician observed that the veteran had a Grade I AC 
separation that was a "painful but insignificant" injury.   
In addition, the veteran's testimony, which is credible, is 
to the effect that there was not simply a continuation of 
earlier symptoms in service, but rather, there was a sudden 
increase in disabling manifestations when he attempted 
exercises on a concrete floor.  Taken as a whole, the 
evidence establishes that the veteran had a minor disability 
when he began service, and that the disability increased 
significantly as a result of the physical stresses of his 
first days of basic training.  For these reasons, the grant 
of service connection is warranted on the basis of 
aggravation of the residuals of left AC separation. 


ORDER

Service connection for residuals of left acromioclavicular 
joint separation is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

